UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or oTransition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 000-52678 NB MANUFACTURING, INC. (Exact name of registrant as specified in its charter) Nevada 20-0853320 (State of incorporation) (I.R.S. Employer Identification Number) 2560 W. Main Street, Suite 200 Littleton, CO 80120 (Address of principal executive offices) (303) 794-9450 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such file). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES xNO o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 12, 2010 the Company had 1,400,028 shares of its $.0001 par value common stock issued and outstanding. Table of Contents PART I – FINANCIAL INFORMATION Item 1.
